t c memo united_states tax_court deborah e clark petitioner v commissioner of internal revenue respondent docket no filed date deborah e clark pro_se john e budde for respondent memorandum findings_of_fact and opinion ruwe judge respondent determined a deficiency in petitioner's federal_income_tax of dollar_figure and an addition_to_tax pursuant to sec_6651 in the amount of dollar_figure 1unless otherwise indicated all section references are to the internal_revenue_code in effect for the taxable_year in issue and all rule references are to the tax_court rules_of_practice and procedure after concessions the sole issue remaining for decision is whether petitioner is entitled to exclude pursuant to sec_104 dollar_figure of settlement proceeds received from state farm insurance state farm in findings_of_fact some of the facts have been stipulated and are so found petitioner resided in independence kentucky at the time she filed her petition from september or date through date petitioner worked for the chuck clayton insurance agency chuck clayton an agent of state farm in whittier california petitioner was not an insurance agent or trainee agent for chuck clayton or state farm petitioner resigned from her job with chuck clayton in date she has not been employed by either chuck clayton or state farm at any time thereafter in date petitioner moved to cincinnati ohio and began work as a receptionist for robert g mcgraw co an independent insurance agent in date petitioner subsequently became a licensed insurance agent 2at trial petitioner conceded that dollar_figure of her settlement award which constituted an incentive cash payment from state farm was includable in her gross_income for see berst v commissioner tcmemo_1997_137 on date a class action lawsuit kraszewski v state farm gen ins co was filed against state farm in the u s district_court for the northern district of california the class representatives alleged that state farm had engaged in statewide discrimination in california in the recruiting hiring and training of women for sales agent trainee positions in violation of title vii of the civil rights act of cra of publaw_88_352 78_stat_241 the representatives sought backpay as well as injunctive and declaratory relief the district_court bifurcated the litigation into a liability and a remedy phase on date the court ruled in the liability phase that state farm was liable under title vii for classwide discrimination on the basis of gender on date the court held that individual hearings were appropriate to determine the relief for class members the court determined that class members were entitled to show that they were actual victims of discrimination as to any of the vacancies at state farm which occurred during the period of liability and were filled by men 3on date the district_court for the northern district of california certified a class in kraszewski to maintain the action see kraszewski v state farm gen ins co fair empl prac cas bna n d cal 4see kraszewski v state farm gen ins co fair empl prac cas bna n d cal in while the district court's decisions were under review in the court_of_appeals for the ninth circuit the law firm which represented the class representatives in kraszewski contacted petitioner and advised her of the class action as a result petitioner filed a final claim form in the class action petitioner maintained in the final claim form that she had been sexually discriminated against in that she was deterred from applying for a trainee sales agent position with state farm during the period date through date petitioner also challenged the date promotion of state farm trainee agent james m mitchell on date petitioner and state farm entered into an agreement entitled settlement agreement and general release which provided in relevant part the approximate full value of petitioner's claim under the consent decree damage formula as of date is dollar_figure which represents back pay as a state farm agent accrued from the year of the challenged appointment to date plus six months of front pay from that date forward b settlement cash pincite acceptance rate state farm offers petitioner settlement cash of dollar_figure which is approximately of the 5the kraszewski appeal was decided favorably to the plaintiffs see 912_f2d_1182 9th cir 6petitioner did not file a complaint against state farm at any time estimated full consent decree value of her claim to release her claims against state farm c incentive cash for acceptance rate above the incentive cash will be dollar_figure per claimant for each full percentage_point by which the acceptance rate exceed sec_90 e attorney's_fees the payments state farm is offering to petitioner include her attorneys' fees and costs that is petitioner will have to pay her attorneys' fees out of the payment state farm makes to her pursuant to the terms of the settlement state farm issued petitioner and her attorneys a check in the amount of dollar_figure petitioner's attorneys retained legal fees and costs of dollar_figure and the remaining dollar_figure was paid to petitioner at this time petitioner's attorneys provided her and the other class members with a tax opinion letter which advised that the supreme court had granted certiorari 502_us_806 in order to decide whether back wages received in litigation or settlement of title vii claims were excludable from gross_income the opinion letter stated if the supreme court determines that back wages awarded in settlement of title vii claims are taxable a claimant must include the entire amount of her settlement in income without offset for attorneys fees state farm reported dollar_figure of the amount on a form 1099-misc and reported dollar_figure on a form_w-2 petitioner reported dollar_figure of the settlement proceeds as gross_receipts on schedule c profit or loss from business of her federal_income_tax return but then excluded this amount from her reported gross_income in a form_8275 disclosure statement attached to her return petitioner stated that the proceeds represented damages received on account of personal injuries within the meaning of sec_104 respondent determined that the entire amount of the settlement award should have been included in petitioner's gross_income in the notice_of_deficiency respondent allowed petitioner a deduction for the dollar_figure paid to her attorneys opinion except as otherwise provided gross_income includes income received from all sources sec_61 348_us_426 while sec_61 is to be broadly construed statutory exclusions from income must be narrowly construed commissioner v schleier u s ___ 115_sct_2159 pursuant to sec_104 gross_income does not include the amount of any damages received whether by suit or agreement and whether as lump sums or as periodic_payments on account of personal injuries or sickness sec_1_104-1 income_tax regs provides that the term 'damages received whether by suit or agreement ' means an amount received through prosecution of a legal suit or action based upon tort or tort type rights or through a settlement agreement entered into in lieu of such prosecution in order for damages to be excludable from gross_income under sec_104 the taxpayer must demonstrate that the underlying cause of action is based upon tort or tort type rights and the damages were received on account of personal injuries or sickness commissioner v schleier u s at ___ s ct pincite where amounts are received pursuant to a settlement agreement the nature of the claim that was the actual basis for settlement controls whether such amounts are excludable under sec_104 504_us_229 the critical question is in lieu of what was the settlement amount_paid 105_tc_396 the amount received by petitioner pursuant to the settlement agreement in the case against state farm was intended to settle petitioner's claims under title vii of the cra of petitioner did not file an individual complaint in that case and the settlement agreement does not contain a specific reference to title vii nevertheless the surrounding circumstances confirm that title vii is the basis for the underlying claim the nature of petitioner's claim is the same as that articulated in the complaint filed by the kraszewski class representatives which alleged that state farm had engaged in statewide discrimination in the recruiting hiring and training of women for sales agent trainee positions in violation of title vii the plaintiffs sought backpay and injunctive and declaratory relief in kraszewski v state farm gen ins co fair empl prac cas bna n d cal the district_court ruled that state farm was liable under title vii to all members of the class who had been discriminated against and ordered individual hearings our decision is controlled by the supreme court's holding in united_states v burke supra in burke the court considered whether amounts received in settlement of a claim under title vii of the cra of were excludable under sec_104 the court analyzed title vii and concluded that it did not provide for remedies to recompense claimants for tort type personal injuries instead as the court noted title vii limited the available remedies to backpay injunctions and other equitable relief id pincite as a result the court concluded that 7the supreme court also observed that some courts have permitted tit vii claimants under certain circumstances to recover front pay or future lost earnings 504_us_229 n see also 777_f2d_1155 6th cir petitioner's settlement proceeds in the instant case included a continued title vii did not redress tort type personal injuries and consequently that settlement proceeds based upon such a claim were not excludable under sec_104 id pincite the court explained that title vii plaintiffs were entitled only to backpay properly due them which if paid in the ordinary course would have been fully taxable id pincite similarly in the instant case the entire award received by petitioner in settlement of her title vii claim against state farm is includable in gross_income the settlement agreement and general release between petitioner and state farm dated date expressly provided that the approximate full value of petitioner's claim under the consent decree damage formula as of date is dollar_figure which represents back pay as a state farm agent accrued from the year of the challenged appointment of james m mitchell to date plus six months of front pay from that date forward under the terms of the settlement agreement petitioner was paid an amount equal to approximately percent of the full claim under the consent decree plus an incentive cash payment thus no portion of petitioner's settlement award from state farm was attributable to the prosecution of tort or tort type rights consequently petitioner improperly excluded the settlement continued 6-month award of front pay proceeds from her gross_income for commissioner v schleier u s at ___ s ct pincite united_states v burke supra pincite in congress amended title vii to permit the recovery_of compensatory and punitive_damages for certain violations see civil rights act of publaw_102_166 105_stat_1071 on brief petitioner contends that the complaint of the class representatives in kraszewski requested not only declaratory and injunctive relief pursuant to title vii of the cra of but monetary and compensatory_damages as well moreover petitioner maintains that her cause of action continued until the date of her settlement with state farm on date by which time the amendments to title vii affording a broader range of damages had become effective petitioner argues that the law in effect at the time of her settlement--the civil rights act of sec 102--should apply in this case petitioner maintains that this brings her settlement award within the purview of sec_104 and therefore the amount received is excludable from her gross_income for petitioner's argument is unpersuasive the complaint in kraszewski which was filed on date explicitly requested 8in addition to punitive_damages the civil rights act of publaw_102_166 105_stat_1071 provides for the recovery_of compensatory_damages for future pecuniary losses emotional pain suffering inconvenience mental anguish loss of enjoyment of life and other nonpecuniary losses relief pursuant to title vii of the cra of and the damages petitioner ultimately received were in settlement of her individual title vii claim under the legislation the settlement agreement and general release which petitioner and state farm entered into on date also clearly provided that petitioner's settlement award represented backpay that petitioner would have received had she been hired as a state farm agent a 6-month award of front pay and an incentive cash payment no reference is made in the complaint or the settlement agreement to either compensatory or punitive_damages in any event the amendments to title vii do not apply to this litigation notwithstanding that petitioner's settlement agreement with state farm was signed after the effective date of these amendmentsdollar_figure in 511_us_244 the supreme court held that the amendments to title vii providing for compensatory and punitive_damages do not have retroactive application to cases which were pending on appeal when the statute was enacted in the instant case petitioner's own final claim form indicates that the conduct which gave rise to petitioner's cause of action occurred between 9indeed the complaint in the kraszewski litigation was titled complaint for back pay injunctive and declaratory relief civil rights class action 10the effective date of the amendments was date see civil rights act of sec_402 105_stat_1099 date and date and on date when the promotion of james m mitchell which petitioner challenged took place the liability stage of the kraszewski class action litigation was decided in and the relief stage in the court_of_appeals for the ninth circuit affirmed the district court's decisions in kraszewski in all these events predated the effective date of the amendments for the foregoing reasons we hold that petitioner is not entitled to exclude from gross_income the settlement proceeds received from state farm in accordingly respondent's determination is sustaineddollar_figure we have considered petitioner's remaining arguments and to the extent not discussed herein find them to be irrelevant or without merit decision will be entered under rule 11we note that our opinion herein is consistent with three prior decisions of this court which similarly held that settlement proceeds received pursuant to the kraszewski litigation were not excludable from gross_income under sec_104 see berst v commissioner tcmemo_1997_137 martinez v commissioner tcmemo_1997_126 fredrickson v commissioner tcmemo_1997_125
